Citation Nr: 1047924	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
prior to December 10, 2007, in excess of 50 percent from December 
10, 2007, to October 6, 2008, and in excess of 70 percent since 
October 7, 2008, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 and September 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississipi, that granted service connection for PTSD, rated 30 
percent, effective November 6, 2006.  A June 2010 rating decision 
increased the rating from 30 percent to 50 percent for the 
Veteran's PTSD, effective December 10, 2007, and assigned a 70 
percent rating, effective October 7, 2008.  However, as those 
grants do not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).

In June 2010, the Veteran raised claims for clear and 
unmistakable error (CUE) of an unspecified rating decision and 
service connection for ischemic heart disease.  As those claims 
have not been developed for appellate review, the Board refers 
them to the RO for appropriate action.

The issue of entitlement to a TDIU is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  From November 6, 2006, to August 5, 2008, the Veteran's PTSD 
was manifested by no more than occupational and social impairment 
with reduced reliability and productivity due to impaired 
judgment; disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  Since August 6, 2008, the Veteran's PTSD has been manifested 
by no more than occupational and social impairment, with 
deficiencies in work, family relations, judgment, thinking, or 
mood, due to suicidal ideation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances; 
and an inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but not 
higher, for PTSD from November 6, 2006, to August 5, 2008, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2010).

2.  The criteria for a rating of 70 percent, but not higher, for 
PTSD, since August 6, 2008, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Further, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

In September 2007, after the initial adjudication of the claim, 
the Veteran was notified of the evidence not of record that was 
necessary to substantiate the claim.  He was told that he needed 
to provide the names of persons, agency, or company who had 
additional records to help decide his claim.  He was informed 
that VA would review his claim and determine what additional 
information was needed to process his claim, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of this claim.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in September 2007.  It is therefore inherent in the claim 
that the Veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided to 
the appellant prior to the transfer and certification of the 
Veteran's case to the Board and complied with the notice 
requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2009).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or recurrent 
symptoms of a disability, (2) an in-service event, injury, or 
disease, (3) current disability may be associated with the in-
service event, and (4) there is insufficient evidence to make a 
decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records relevant 
to the issue on appeal have been requested or obtained.  While 
not relevant to the issue on appeal, the Veteran's records from 
the Social Security Administration have been obtained and 
associated with the claims file.  VA medical examinations 
pertinent to the claim were obtained in December 2006, December 
2007, and October 2008 and a review of those reports of 
examination reveals that all subjective and objective findings 
necessary for evaluation of the Veteran's claim were observed and 
recorded.  Thus, the examination appears complete and adequate.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is necessary 
under those provisions.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities found in 38 
C.F.R. Part 4.  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10 (2010).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  The Board will also consider entitlement to staged 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the claim on appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, a 
30 percent disability rating for posttraumatic stress disorder is 
warranted for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating is warranted for occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational 
or social impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); and disorientation to time or place, memory 
loss for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The regulations require that when examiners are not able to 
distinguish the symptoms and degree of impairment due to PTSD 
versus any other diagnosed psychiatric disorder, VA must consider 
all psychiatric symptoms in the adjudication of the claim.  Thus, 
unless a VA examiner, based on a review of the record concludes 
that some of the Veteran's psychiatric symptoms are unrelated to 
the Veteran's PTSD, those symptoms that cannot be distinguished 
from his service-connected PTSD must be considered in rating his 
disability.  Mittleider v. West, 11 Vet. App. 181 (1998); Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).

Prior to December 10, 2007

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence supports the assignment of a 50 
percent rating, but not higher, for PTSD, from November 6, 2006, 
to December 9, 2007.
VA medical records dated in September 2006 show that the Veteran 
was married and felt increased shortness and anger.  He stated 
that his relationship with his children was "okay."  He had 
symptoms consistent with major depression including depression, a 
lack of pleasure, weight gain, sleep problems, excessive guilt, 
difficulty concentrating, constant fatigue, and persistent 
thoughts of death.  On mental status examination, the Veteran was 
alert and fully oriented with good hygiene and grooming.  Speech 
was coherent and logical with good eye contact.  Mood was 
dysphoric with congruent affect.  Thought process was organized 
without circumstantiality or tangentiality and thinking was clear 
without delusions or paranoia.  The Veteran denied any suicidal 
or homicidal ideations or audio or visual hallucinations.  
Concentration was fair.  Memory for recent and remote events 
appeared to be intact.  Insight and judgment were good.  The 
assessment was that the Veteran appeared to be depressed and 
pessimistic about the future and felt hopeless.  He was diagnosed 
with major depressive disorder with recurrent moderate symptoms 
and assigned a GAF score of 45.  In October 2006 and December 
2006, the Veteran endorsed specific symptoms of depression.  On 
mental status examination, he was alert and fully oriented with 
coherent speech and logical with good eye contact.  Mood was 
dysphoric with congruent affect.  Thought process was organized 
without circumstantiality or tangentiality and thinking was clear 
without delusions or paranoia.  The Veteran denied any suicidal 
or homicidal ideations or audio or visual hallucinations.  
Concentration was fair.  Memory for recent and remote events 
appeared to be intact with fair insight and judgment.  The 
Veteran was diagnosed with major depression.

According to the American Psychiatric Association's Diagnostic 
and Statistic Manual of Mental Disorders, Fourth Edition (DSM-
IV), a Global Assessment of Functioning (GAF) score of 31-40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing in school).  A GAF of 41-50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
A GAF score of 51-60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or co- 
workers).  A GAF score of 61 to 70 reflects some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and having some meaningful interpersonal 
relationships.

The Veteran was afforded a VA PTSD examination in December 2006, 
at which time he presented without any history of psychiatric 
inpatient admissions and was taking the antidepressant 
Citalopram.  He reported intrusive memories with frequent and 
recurrent nightmares of combat.  The Veteran avoided crowded 
situations as much as possible and preferred to sit in booths at 
restaurants to "protect his back" which was a sign of 
hypervigilance.  The Veteran did not watch war films or news 
about the war on television.  He stated that he was closest to 
his spouse and nine-year old grandson, even though within his 
home situation he felt emotionally numb, estranged, and preferred 
solitude.  The Veteran had no close friends.  Sleep was 
disturbed, especially after being exposed to memory triggers 
during the day.  The Veteran frequently had angry outbursts and 
an exaggerated startle response to unexpected loud noises.  
During the examination he was notably fidgety.  It was noted that 
he retired in 2001 due to medical and mental conditions.  He 
presented without any history of suicide attempts or 
assaultiveness.  The Veteran had occasional suicidal passive 
fantasies without plan or attempt.  The Veteran's overall 
psychosocial functioning was from fair to poor.

On mental status examination, the Veteran's thought process was 
not impaired and there was no evidence of delusions or 
hallucinations.  The Veteran's eyes were downcast with 
intermittent eye contact.  He reported suicidal thoughts without 
intent, plan, or a history of overt attempts.  Activities of 
daily living and personal hygiene were intact.  Rate and flow of 
speech was normal.  The Veteran had no personality, somatoform, 
substance use, psychotic, or personality disorders.  Symptoms of 
depression included isolation, anger outbursts, increased 
appetite, and weight, and crying spells, but improved with an 
antidepressant.  The Veteran's libido, energy, and ability to 
respond in a positive way to positive events in his life were 
intact.  The Veteran's major depressive syndrome appeared to be 
in partial remission with ongoing PTSD.  He was diagnosed with 
PTSD and major depression in partial remission.  The Veteran was 
assigned a GAF score within the "45 range" and the examiner 
opined that he had PTSD and limitations in occupational, social, 
marital functioning, and emotional impairment as a result of his 
PTSD.

VA medical records dated in January 2007 show the Veteran's 
complaints of anger and hypervigilance, an inability to be in 
crowds, and an inability to be close.  On mental status 
examination, the Veteran was alert and fully oriented with good 
hygiene and grooming.  Speech was coherent and logical with good 
eye contact.  Mood was dysphoric with congruent affect.  Thought 
process was organized without circumstantiality or tangentiality.  
Thinking was clear without delusions or paranoia.  The Veteran 
denied any suicidal or homicidal ideations or audio or visual 
hallucinations.  Concentration was good.  Memory for recent and 
remote events appeared to be intact.  Insight and judgment were 
good.  The Veteran was diagnosed with PTSD symptoms and 
depression and assigned a GAF score of 45.

In March 2007, the Veteran reported some improvement in mood and 
an increase in social activity.  Anger had decreased and he 
stopped watching the news.  Improvement in his condition was 
attributed to a combination of medication and "talking."  On 
mental status examination, he was alert and fully oriented with 
good hygiene and grooming.  Speech was coherent and logical with 
good eye contact.  Mood was dysphoric with congruent affect.  
Thought process was organized without circumstantiality or 
tangentiality and thinking was clear without delusions or 
paranoia.  The Veteran denied any suicidal or homicidal ideations 
or audio or visual hallucinations.  Concentration, insight, and 
judgment were good.  Memory for recent and remote events appeared 
to be intact.  The Veteran was diagnosed with depression.

Records dated in June 2007 show complaints from the Veteran's 
spouse that his symptoms had worsened with increased avoidance 
and nightmares.  She was afraid to leave him home alone because 
she feared that he might commit suicide.  He had guns in the home 
and agreed to give the safe key to his spouse.  The Veteran 
denied suicidal ideations but indicated that he did not want to 
live and agreed to request hospitalization if needed.  The 
Veteran had denied PTSD symptoms in the past, but stated that the 
death of a soldier who lived close had increased his re-
experiencing and avoidance symptoms.  He felt that his medication 
was not helping.  On mental status examination, he was alert and 
fully oriented with good hygiene and grooming.  Speech was 
coherent and logical with good eye contact.  Mood was dysphoric 
with congruent affect.  Thought process was organized without 
circumstantiality or tangentiality and thinking was clear without 
delusions or paranoia.  He denied any suicidal or homicidal 
ideations or audio or visual hallucinations.  Concentration, 
insight, and judgment were good.  Memory for recent and remote 
events appeared to be intact.  He was diagnosed with PTSD and 
major depressive disorder.  In July 2007, the Veteran complained 
or recent intrusive thoughts and memories of Vietnam in the 
context of the war in Iraq and remained depressed.  On mental 
status examination, he was alert and fully oriented with good 
hygiene and grooming.  The Veteran was receptive and attentive.  
Speech was coherent and logical with good eye contact.  Mood was 
dysphoric with congruent affect.  Thought process was organized 
without circumstantiality or tangentiality and thinking was clear 
without delusions or paranoia.  The Veteran denied any suicidal 
or homicidal ideations or audio or visual hallucinations.  
Concentration, memory, and judgment were good.  He took 
medications as prescribed.  The Veteran was diagnosed with major 
depressive disorder and PTSD.

VA medical records include an August 2007 report which shows 
improvement in the Veteran's condition with medication.  While he 
slept from six to eight hours, sleep was interrupted.  Mood was 
depressed with crying spells and a congruent affect.  Eye 
contact, grooming, and hygiene were good.  Speech was normal in 
rate and tone.  The Veteran denied any suicidal or homicidal 
ideations and there was no evidence of psychosis.  He was 
diagnosed with PTSD and major depressive disorder and assigned a 
GAF score of 45.  Mental status examinations in September 2007, 
October 2007, and November 2007 show that the Veteran was alert 
and fully oriented with good hygiene and grooming.  Speech was 
coherent and logical with good eye contact.  Mood was dysphoric 
with congruent affect.  Thought process was organized without 
circumstantiality or tangentiality and thinking was clear without 
delusions or paranoia.  He denied any suicidal or homicidal 
ideations or audio or homicidal ideations.  Concentration, 
insight, and judgment were good and memory for recent and remote 
events appeared intact.  The Veteran was diagnosed with PTSD.  A 
December 2007 VA medical record reflects the Veteran's complaints 
of increased emotional lability and irritability.  He avoided 
crowds and loud noises.  He ruminated over the negatives of the 
present day and his experiences in Vietnam.  On mental status 
examination, the Veteran was alert, cooperative, and oriented to 
time, place, person, and situation.  Eye contact was initially 
poor and improved throughout the appointment.  Speech was regular 
in rhythm and rate and decreased in volume.  Mood was depressed 
with a sad and occasionally tearful and congruent affect.  
Thought processes were logical, coherent, and goal-directed.  
Concentration was intact.  The Veteran denied any suicidal or 
homicidal ideations or hallucinations and there was no evidence 
that he responded to internal stimuli.  The Veteran was deemed to 
be at low risk of self-harm or harming others.  Memory processes 
were intact.  While impulse control was intact, judgment and 
insight appeared to be poor.  The assessment was chronic PTSD 
with a GAF score of 51.

The Board finds that a rating of 50 percent for the Veteran's 
service-connected PTSD was warranted as of November 6, 2006, when 
service connection became effective.

The medical evidence shows an average GAF score of 45, indicative 
of serious symptoms.  The Veteran had a depressed and dysphoric 
mood and congruent affect.  He was hypervigilant and self-
isolated.  On VA examination in December 2006, the examiner 
opined that the Veteran had limitations in occupational, social, 
and marital functioning and emotional impairment as a result of 
his PTSD.  He had frequent angry outbursts, an increased appetite 
and weight, and crying spells managed by an antidepressant.  
Records dated from September 2006 to November 2007 show good 
insight and judgment.  However, in December 2007 the Veteran's 
judgment and insight were poor.  While the evidence does not show 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; or impairment of short-and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks), the Board finds that the Veteran's 
symptoms overall resulted in difficulty in establishing and 
maintaining effective work and social relationships.

With respect to whether the Veteran's PTSD warranted more than a 
50 percent rating, however, the Board finds that the 
preponderance of the evidence is against such a finding.  The 
Veteran has not been shown to have deficiencies in most areas, 
according to VA medical records and the December 2006 VA 
examiner.  With regard to his social relationships, although he 
and his spouse had a strained relationship and he felt 
emotionally numb and estranged from her, the Veteran stated that 
he was closest to his spouse and nine-year old grandson.  In 
addition, he has not been shown to have obsessional rituals which 
interfere with routine activities, speech that is intermittently 
illogical or obscure, near continuous panic or depression 
affecting his ability to function independently, or neglect of 
personal hygiene.  Therefore, the Board finds that the evidence 
prior to December 10, 2007, does not demonstrate most of the 
types of symptoms indicative of a higher rating during the period 
on appeal.

The Board notes that a December 2006 VA examination report 
indicates that the Veteran retired in 2001 due to medical and 
mental conditions.  However, the Board finds that the evidence 
does not show that the Veteran's service-connected PTSD presents 
such an unusual or exceptional disability picture at any time so 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  
The objective medical evidence of record shows manifestations of 
the Veteran's service-connected PTSD do not result in a marked 
functional impairment in any way or to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating criteria 
are designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  Consequently, the Board concludes that referral of this 
case for consideration of an extraschedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996).

The Board recognizes the contentions of the Veteran and his 
spouse as to the severity of his PTSD.  Lay statements are 
considered to be competent evidence when describing the features 
or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. 
App. 398 (1995).  However, as laypersons, neither the Veteran or 
his spouse is competent to provide an opinion requiring medical 
knowledge, such as whether the current symptoms satisfy 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent to 
give evidence about what he experiences.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, their assertions do not constitute 
competent medical evidence in support of a rating in excess of 50 
percent for PTSD during the period on appeal.

Accordingly, the Board finds that a rating of 50 percent, but not 
greater, is warranted from November 6, 2006, to December 9, 2007, 
for the Veteran's PTSD.  However, the preponderance of the 
evidence is against the assignment of any higher rating for PTSD 
during that time period.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

December 10, 2007, to August 5, 2008

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for a rating in excess of 50 percent for PTSD from December 10, 
2007, to August 5, 2008.

The Veteran was afforded a VA PTSD examination in December 2007, 
at which time he denied any inpatient psychiatric treatment.  He 
continued to struggle with PTSD in the form of depression, still 
avoided crowds, and was extremely reactive to loud noises.  The 
Veteran indicated that he cried, yelled, screamed, and hollered a 
lot.  Within the last six weeks, crying spells occurred daily.  
He had recently attended a health fair where lots of children 
popped balloons which caused him to hide.  He had suicidal 
ideations, but on examination the Veteran denied any intentions 
of harming himself that day or in the near future.  However, he 
acknowledged that if he became physically unable to look after 
himself he would harm himself.  He had nightmares of Vietnam once 
or twice a week and did not sleep well.  The Veteran tried not to 
get close to those outside of his family and threatened 
tearfulness at that point in the interview.  He kept up with news 
about the war because two soldiers killed in Iraq were from his 
area.  He tried not to think about Vietnam, but his efforts were 
unsuccessful.  The Veteran was asked to give a number of 
interviews about Vietnam to his daughter's classmates around 
Veteran's day which stirred up traumatic experiences and 
memories.  He had lost interest in pleasurable activities and 
coped with PTSD symptoms by isolating himself.  The Veteran 
indicated that he retired in October 2001 and stopped working at 
a furniture factory because he was asked to do a different job 
with greater responsibility.  He also took an early retirement 
due to his company's downsizing.

On mental status examination, the Veteran was casually dressed 
and oriented times four.  His eyes were downcast, but his 
presentation and demeanor were approachable and he was polite 
during the interview.  His mood was mildly tearful but he 
recovered quickly.  The Veteran's speech and voice level were in 
normal limits.  Thought processes were logical and goal-directed 
without any indications of visual or auditory hallucinations.  
His memory appeared to be intact without any evidence of violent 
behavior, impulse control, or obsessive ritualistic behavior.  
The Veteran could manage self-care and activities of daily living 
independently and judgment and insight seemed intact.  His PTSD 
was manifested by depression and avoidance of crowd.  The Veteran 
was extremely reactive to loud noises.  He was more emotional and 
yelled, screamed, and hollered a lot with increased crying in the 
last six weeks.  He had suicidal ideation and his psychologist 
asked his spouse to secure his guns.  However, the Veteran denied 
any plans to harm himself.  He had nightmares once or twice per 
week about Vietnam and did not sleep well.  The Veteran avoided 
getting close to others and watched news about the current war.  
He tried not to think about Vietnam, but had more intrusive 
thoughts.  The Veteran struggled with PTSD and it seemed that the 
recent flurry of interviews that he provided about his Vietnam 
experiences brought up the traumatic and painful memories for him 
which temporarily intensified his symptoms.  The examiner opined 
that over time, once the Veteran ceased talking about and 
focusing on his experiences in Vietnam, he might return to 
baseline.  The Veteran's mental status examination was intact and 
he was found to be competent for VA purposes.  The examiner 
recommended that he be monitored for increased suicidal activity 
and lethality.  The Veteran was diagnosed with PTSD and assigned 
a GAF score of 50.  The examiner opined that the Veteran's 
symptoms had intensified related to multiple interviews about 
Vietnam that he gave around Veteran's Day.  However, the 
expectation was that his symptoms would return to baseline once 
he stopped cognitively recalling his Vietnam experiences and 
could distract himself from the stimuli again.  It appeared that 
the Veteran's PTSD symptoms would produce an occasional decrease 
in work efficiency or intermittent periods of inability to 
perform occupational tasks due to symptoms.  The examiner opined 
that during periods of extreme stress, the Veteran's PTSD 
symptoms would probably produce reduced reliability and 
productivity.

VA medical records dated in February 2008 show that the Veteran 
was taking all medications as prescribed.  He tried interventions 
without much success and wanted to spend time alone.  The Veteran 
stopped trusting others and believed that the world was basically 
unsafe.  While he was not at risk of self-harm, he appeared 
fatigued, dysthymic, and future-oriented.  In April 2008, the 
Veteran presented with anxiety, intrusive thoughts, 
hypervigilance, startle response to loud noises, insomnia, and 
suicidal ideation without intent.

On mental status examination, the Veteran was casually dressed 
with fair eye contact.  He was cooperative, somewhat withdrawn, 
coherent, and goal-directed.  He denied any hallucinations, 
paranoid or grandiose ideations, or homicidal thoughts.  The 
Veteran had thoughts of suicide every night but never acted on 
them.  The Veteran was oriented times four and was seen monthly 
for counseling.  He was diagnosed with PTSD and major depression.  
The Veteran was assigned a GAF score of 49.  Records show that he 
was a retired lab supervisor and substitute teacher at a high 
school.  In July 2008, the Veteran had a GAF score of 50 and 
continued to be troubled by nightmares, poor sleep, and 
relational problems secondary to his PTSD.

The Board finds that a rating in excess of 50 percent for the 
Veteran's service-connected PTSD is not warranted at any time 
during the period under consideration.

The medical evidence shows that the Veteran's PTSD ranged from 
GAF scores of 49 to 50, indicative of serious symptoms.  On VA 
examination in December 2007, the examiner opined that the 
Veteran's PTSD produced only an occasional decrease in work 
efficiency or intermittent periods of an inability to perform 
occupational tasks.  While the Veteran was mildly tearful and 
depressed, speech and voice level were in normal limits.  Thought 
processes were logical and goal-directed without any indications 
of visual or auditory hallucinations and there was no evidence of 
violent behavior, impulse control problems, or obsessive 
ritualistic behavior.  While he had suicidal ideations in 
December 2007 and February 2008, the Veteran denied any immediate 
intention of harming himself.  In December 2007 the Veteran 
presented casually dressed and there was no evidence of neglect 
of personal hygiene or appearance.  Although the evidence shows 
some occupational and social impairment with deficiencies in 
family relations, thinking, and mood due to suicidal ideation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships, the evidence does 
not show that the Veteran had any obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); or spatial 
disorientation.  Therefore, the Board finds that the evidence 
from December 10, 2007 to August 5, 2008, does not support a 
rating greater than 50 percent because he does not demonstrate 
most of the types of symptoms indicative of a higher rating.

The Board notes that on VA examination in December 2007, the 
Veteran indicated that he retired in October 2001 and stopped 
working at a furniture factory because he was asked to do a 
different job with greater responsibility.  He also took an early 
retirement due to his company's downsizing.  In April 2008, the 
Veteran indicated that he worked as a substitute teacher.  
However, the Board finds that the evidence does not show that the 
Veteran's service-connected PTSD presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The objective 
medical evidence of record reflects that manifestations of the 
Veteran's service-connected PTSD do not result in a marked 
functional impairment in any way or to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating criteria 
are designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  Consequently, the Board concludes that referral of this 
case for consideration of an extraschedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996).

The Board recognizes the contentions of the Veteran and his 
spouse as to the severity of his PTSD.  Lay statements are 
considered to be competent evidence when describing the features 
or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. 
App. 398 (1995).  However, as laypersons, neither the Veteran or 
his spouse is competent to provide an opinion requiring medical 
knowledge, such as whether the current symptoms satisfy 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent to 
give evidence about what he experiences.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, their assertions do not constitute 
competent medical evidence in support of a rating in excess of 50 
percent for PTSD during the period on appeal.

Accordingly, the Board finds that a rating in excess of 50 
percent is not warranted for the Veteran's PTSD during the period 
on appeal.  The preponderance of the evidence is against the 
assignment of any higher rating for PTSD.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





August 6, 2008, to October 6, 2008

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence supports the assignment of a 70 
percent rating for PTSD, but not higher, from August 6, 2008, to 
October 6, 2008.

On August 6, 2008, the Veteran and his spouse testified before a 
Decision Review Officer regarding sleep problems, nightmares, and 
anxiety attacks.  The Veteran did not participate in any social 
activities and preferred to stay isolated in a room.  However, he 
did attend church.  The Veteran testified that he retired in 2001 
and worked as a high school substitute teacher one to three times 
per month.  The Veteran's spouse testified that he did not like 
crowds and was argumentative, angry and distrustful of others.  
She was fearful of him committing suicide and was advised by his 
physician to take the keys away from his guns.  The Veteran 
testified that he felt as though his symptoms had increased since 
his last examination.

At that hearing, the Veteran's spouse submitted a statement that 
he fought and in his sleep.  He also screamed and became angry 
over trivial matters.  He did not trust anyone, including family 
members.  The Veteran could not stand to be in crowds and 
preferred to be alone.  His spouse stated that he was very 
argumentative and thought that everyone was out to get him.  The 
spouse claimed that she sometimes had to make the Veteran shave, 
bathe, change his clothes, and get out of bed and that he felt 
useless, helpless, and hopeless.  At times, he seemed to be 
estranged from the entire family.

A September 2008 VA medical report shows a GAF score of 49.  The 
Veteran continued to struggle with his relationship with his 
spouse and wanted to socialize, but found it impossible to be 
around too many people.  He feared that he would explode and 
preferred to be isolated.  However, the Veteran was not a threat 
to himself or others.

The Board finds that a rating of 70 percent for the Veteran's 
service-connected PTSD was warranted as of August 6, 2008, the 
date of his personal hearing.

The medical evidence shows that during this time period, the 
Veteran's PTSD was assigned a GAF score of 49, indicative of 
serious symptoms.  The Veteran's spouse testified that she had to 
remind him to attend to his personal hygiene.  The evidence shows 
that the Veteran's PTSD produced occupational and social 
impairment, with deficiencies in most areas work, family 
relations and mood due to near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and an 
inability to establish and maintain effective relationships. 

With respect to whether the Veteran's service-connected PTSD 
disability warranted more than a 70 percent disability rating, 
however, the Board finds that the preponderance of the evidence 
is against since a finding.  The Veteran was not shown to have 
total occupational or social impairment due to gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; or persistent 
danger of hurting self or others.  While there is evidence of 
intermittent inability to maintain personal hygiene, there is no 
evidence of disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  The 
evidence does not demonstrate most of the types of symptoms 
indicative of a higher rating during the period on appeal.  
Therefore, the Board finds that a rating in excess of 70 percent 
is not warranted at any time during the period under 
consideration.

The Board notes that on VA examination in May 2009, the Veteran 
indicated that he retired from employment as a security guard 
five years prior to that examination due to physical and 
psychiatric problems.  However, the Board finds that the evidence 
does not show that the Veteran's service-connected PTSD presents 
such an unusual or exceptional disability picture at any time so 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  
The objective medical evidence of record reflects that 
manifestations of the Veteran's service-connected PTSD do not 
result in a marked functional impairment in any way or to a 
degree other than that addressed by VA's Rating Schedule.  The 
schedular rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1 (2009).  Consequently, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. 
App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd 
v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the contentions of the Veteran and his 
spouse as to the severity of his PTSD.  Lay statements are 
considered to be competent evidence when describing the features 
or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. 
App. 398 (1995).  However, as laypersons, neither the Veteran or 
his spouse is competent to provide an opinion requiring medical 
knowledge, such as whether the current symptoms satisfy 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent to 
give evidence about what he experiences.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, their assertions do not constitute 
competent medical evidence in support of a rating in excess of 70 
percent for PTSD during the period on appeal.

Accordingly, the Board finds that a rating of 70 percent, but not 
greater, is warranted from August 6, 2008, to October 6, 2008, 
for the Veteran's PTSD.  However, the preponderance of the 
evidence is against the assignment of any higher rating for PTSD.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Since October 7, 2008

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for a rating in excess of 70 percent for PTSD since October 7, 
2008.

The Veteran was afforded a VA PTSD examination in October 2008 at 
which time he was re-examined by the December 2007 examiner.  
With respect to the frequency, severity, and duration of non-PTSD 
psychiatric and medical symptoms, the Veteran stated that he felt 
depressed on a daily basis and had crying spells that occurred at 
least three times per week.  He endorsed poor sleep and suicidal 
thoughts, but denied any intent of self-harm.  He had guns that 
he considered using, but indicated that his spouse kept them 
locked away.  The Veteran's energy was low and he did not feel 
like doing anything other than reading.  He was no longer 
interested in going to football games, hunting, fishing, or 
traveling in his motor home.  The Veteran had been married for 
thirty-eight years with two children and described his marriage 
as "strained."  He described his relationship with his children 
and brother as distant.  The Veteran stated that he rarely spent 
time with others and did not have any friends.  He attended 
church once a week.  The Veteran acknowledged that he had 
instances during which he threw or kicked things, but denied any 
fighting.  The most recent incident of kicking or throwing 
occurred about a week prior to the examination when he threw a 
book across the room because he was mad.  He complained of social 
isolation, some poor impulse control when angry, and detachment 
from the family.  He was no longer interested in activities.

On mental status examination, the Veteran's eye contact was 
limited at best and he sat with his head down.  Speech was clear 
and coherent.  He was cooperative and attentive.  Affect was 
congruent with mild tearfulness and a depressed mood.  The 
Veteran was oriented to person, time, and place.  Thought process 
and content was unremarkable.  He denied any delusions and 
understood the outcome of his behavior.  The Veteran also denied 
any hallucinations or inappropriate, obsessive, or ritualistic 
behavior.  He complained of panic attacks described as shaking 
with heavy breathing and a desire to draw up in a ball.  The 
attacks persisted for a few minutes and were triggered when his 
spouse wanted to go someplace or if someone was coming over.  
They occurred about three times per month.  The Veteran denied 
any homicidal thoughts.  He had daily thoughts of suicide, but 
insisted that he did not intend to harm himself.  Impulse control 
was fair.  The examiner indicated that he was unable to maintain 
minimum personal hygiene and had to be prompted by his spouse to 
manage it every two to three days.  While remote memory was 
mildly impaired, recent and immediate memory were normal.  PTSD 
symptoms included recurrent and intrusive distressing 
recollections of the event and images, thoughts, perceptions, or 
recurrent distressing dreams of the event.  The Veteran had a 
markedly diminished interest or participation in significant 
activities, feelings of detachment or estrangement from others, 
and a sense of a foreshortened future.  He had difficulty falling 
or staying asleep, irritability, panic attacks, and outbursts of 
anger that occurred once or twice a week during which he was 
afraid of hurting someone.  He saw no future for himself and had 
combat-related nightmares three to four times per week.  The 
Veteran stated that he thought about his war experiences at least 
two to three times per week.  It was noted that he retired in 
2001 when offered an early retirement package with a good medical 
benefits plan.  He was diagnosed with PTSD with depression and 
assigned a GAF score of 45.  The examiner opined that his 
prognosis was poor.

VA medical records dated in October 2008 show that the Veteran 
wondered if his spouse would have been better off had he not 
returned from Vietnam.  He avoided the news and acknowledged 
suicidal thoughts at times.  He had feelings of a lack of value 
and guilt regarding his brief stay in Vietnam before he was 
wounded.  He adamantly denied any current suicidal ideations, 
intent, or plans and denied the need for inpatient treatment.  
The Veteran was diagnosed with chronic and severe PTSD and 
assigned a GAF score of 45.  In May 2009, he complained of 
persistent depression that had worsened.  The Veteran 
acknowledged suicidal ideation but denied any specific plan and 
stated that he did not consider suicide as an option and would 
not want to hurt his spouse.  In addition, he looked forward to 
babysitting his two-year old grandson during a family vacation.  
The Veteran had a depressed affect.  He was alert and cognitively 
intact without evidence of psychosis and was assigned a GAF score 
of 45.  The physician discussed the option of inpatient treatment 
for any worsening symptomatology, but the Veteran preferred 
outpatient treatment at that time.  In June 2009, he had a GAF 
score of 48.  He explained that he had a difficult trip visiting 
his daughter and grandchildren and that it was not easy to deal 
with crowds.  The Veteran indicated that he did not feel like his 
condition was improving, but seemed brighter and more 
communicative and was not preoccupied with suicidal ideation.  
His symptoms appeared to be more in line with his PTSD than 
depression.  However, no change in his mental status was found.  
In July 2009, the Veteran indicated that he was taking all of his 
prescribed medications and was assigned a GAF score of 48.

In October 2009, the Veteran complained of feeling much worse 
over the past month and acknowledged suicidal ideation over the 
past couple of weeks.  He denied any specific plan, but 
acknowledged problems sleeping and frequent crying spells.  The 
Veteran appeared to be severely depressed and agreed to 
psychiatric hospitalization.  An October 2009 inpatient report 
indicates that he had a euthymic mood and was anxious, angry, and 
depressed.  Affect was broad and congruent with subjects 
discussed.  Speech was non-pressured and spontaneous.  Stream of 
thought was linear and logical without flight of ideas or 
looseness of associations.  There was no indication of any 
delusions, illusions, or hallucinations nor was there any 
evidence of suicidal or homicidal ideations.  Insight and 
judgment were fair.  A subsequent report indicates that the 
Veteran had a recent exacerbation of major depressive disorder 
that appeared to have been prompted by multiple life stressors.  
After a three-day hospital stay, the Veteran had calmed down 
considerably and felt more upbeat and optimistic about his 
situation.  He was able to commit fully to safety and was future-
oriented.  The Veteran endorsed struggles with fatigue, poor 
concentration, and irritability.  He was hospitalized for less 
than seven days.  In November 2009, the Veteran reported that he 
was expecting a new grandchild that month and appeared anxious 
but overall bright and future-oriented.  He denied further 
suicidal ideation.  The Veteran was assessed with PTSD and 
depression that had improved since his recent inpatient 
treatment.

In a November 2009 statement, the Veteran indicated that he was 
recently hospitalized for psychiatric care after becoming 
increasingly depressed and suicidal.  However, following his 
discharge from the hospital he felt less stressed and was better 
able to manage his stress.

VA medical records dated in January 2010 indicate that the 
Veteran enjoyed reading as a means to escape.  He was still 
anxious and dysthymic and more animated than usual, but was able 
to laugh and denied any suicidal ideation.  The assessment was 
PTSD and depression which remained improved after 
hospitalization.  He was assigned a GAF score of 45.  In April 
2010, the Veteran denied suicidal ideation and cited family as a 
mitigating factor, but acknowledged that at times he did not care 
about what happened to him.

The Board finds that a rating in excess of 70 percent for the 
Veteran's service-connected PTSD is not warranted at any time 
since October 7 2008.

The medical evidence shows that the Veteran's PTSD ranged from 
GAF scores of 45 to 49, indicative of serious symptoms.  An 
October 2008 VA examination indicates that the Veteran had a 
congruent affect with mild tearfulness with a depressed mood.  
However, he was oriented to person, time, and place.  Thought 
process and content was unremarkable.  He denied any delusions 
and understood the outcome of behavior.  The Veteran also denied 
any hallucinations or inappropriate, obsessive, and ritualistic 
behavior.  He complained of three panic attacks per month and 
denied any homicidal thoughts.  While he endorsed daily suicidal 
ideations, he denied any immediate plan to harm himself and 
impulse control was fair.  However, he was unable to maintain 
minimum personal hygiene and had to be prompted by his spouse to 
manage it every two to three days.  The Veteran had a markedly 
diminished interest or participation in significant activities, 
feeling of detachment or estrangement from others, and a sense of 
a foreshortened future.  He had a GAF score of 45 and a poor 
prognosis.  While he was hospitalized for inpatient treatment for 
six days in October 2009, in November 2009 the Veteran stated 
that upon discharge from inpatient care he felt less stressed and 
was better able to manage his stress.  By January 2010, he was 
able to laugh.  While he was still anxious and dysthymic and 
claimed that he did not care about what happened to him, the 
evidence does not reflect a total occupational or social 
impairment due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; or persistent danger of hurting self or 
others.

While the evidence shows an intermittent inability to maintain 
minimal personal hygiene, there is no evidence of disorientation 
to time or place, or memory loss for names of close relatives, 
own occupation, or own name.  Therefore, the Board finds that the 
evidence since October 7, 2008, does not support a rating greater 
than 70 percent because he does not demonstrate most of the types 
of symptoms indicative of a higher rating or demonstrate total 
occupational and social impairment.

The Board notes that on VA examination in May 2009, the Veteran 
indicated that he retired from employment as a security guard 
five years prior to the examination due to physical and 
psychiatric problems.  While the Veteran was hospitalized for six 
days in October 2009, the Board finds that the evidence does not 
show that the Veteran's service-connected PTSD presents such an 
unusual or exceptional disability picture at any time so as to 
require consideration of an extraschedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The objective 
medical evidence of record reflects that manifestations of the 
Veteran's service-connected PTSD do not result in a marked 
functional impairment in any way or to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating criteria 
are designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  Consequently, the Board concludes that referral of this 
case for consideration of an extraschedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996).

The Board recognizes the contentions of the Veteran and his 
spouse as to the severity of his PTSD.  Lay statements are 
considered to be competent evidence when describing the features 
or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. 
App. 398 (1995).  However, as laypersons, neither the Veteran or 
his spouse is competent to provide an opinion requiring medical 
knowledge, such as whether the current symptoms satisfy 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent to 
give evidence about what he experiences.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, their assertions do not constitute 
competent medical evidence in support of a rating in excess of 70 
percent for PTSD during the period on appeal.

Accordingly, the Board finds that a rating in excess of 70 
percent is not warranted for the Veteran's PTSD during the period 
on appeal.  The preponderance of the evidence is against the 
assignment of any higher rating for PTSD.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating of 50 percent, but not greater, for 
posttraumatic stress disorder (PTSD) from November 6, 2006, to 
December 9, 2007, is granted.

A rating in excess of 50 percent, for PTSD from December 10, 
2007, to August 5, 2008, for PTSD, is denied.

An increased rating of 70 percent, but not greater, for PTSD from 
August 6, 2008, to October 6, 2008, is granted.

A rating in excess of 70 percent for PTSD since October 7, 2008, 
is denied.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim for a TDIU.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claim requires additional development.

In October 2010, the Veteran suggested that he is currently 
unemployed due to his service-connected PTSD.  A TDIU claim is 
part of an increased rating claim when that claim is raised by 
the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this 
case, the issue of entitlement to a TDIU rating has been raised 
by the record.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2010).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

The Veteran has been granted a 70 percent disability rating for 
PTSD; 20 percent disability ratings for post-operative residuals 
of a restrictive lung disorder, post-operative residuals of a 
digestive disorder, and diabetes mellitus; 10 percent disability 
ratings for residuals of a gunshot wound of the left chest wall, 
scar residuals of a gunshot wound of a fractured left ilium, 
post-operative scar residuals of the chronditis of the left 
coastal arch, peripheral neuropathy of the right leg, and 
peripheral neuropathy of the left leg; and 0 percent disability 
ratings for residuals of a shell fragment wound of the right 
knee, and residuals of a perforating gunshot wound of the right 
shoulder.  Currently, the combined disability rating is 90 
percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table 
(2010).  Therefore, the Veteran currently meets the minimum 
schedular percentage criteria for a TDIU.  38 C.F.R. § 4.16(a) 
(2010).  The issue then is whether the Veteran's service-
connected disabilities prohibit him from sustaining gainful 
employment, such that a TDIU rating may be assigned on an 
extraschedular basis.

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected disability, 
is unable to secure or follow a substantially gainful occupation.

It does not appear that an examiner has yet been asked to render 
an opinion as to the overall effect of the Veteran's service-
connected disabilities alone on his ability to obtain and retain 
employment.  Therefore, the prudent and thorough course of action 
is to afford the Veteran an examination to ascertain the impact 
of his service-connected disabilities on his unemployability.

In addition, it appears to the Board that additional treatment 
records may be outstanding.  A review of the claims file shows 
that the most recent VA medical records are dated in April 2010.  
To aid in adjudication, any subsequent VA medical records should 
be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records 
dated since April 2010.

2.  Schedule the Veteran for an examination 
to ascertain the impact of his service-
connected disabilities on his 
unemployability.  The claims folder should be 
reviewed and that review should be indicated 
in the examination report.  The rationale for 
all opinions should be provided.  The 
examiner must evaluate and discuss the effect 
of all of the Veteran's service-connected 
disabilities on his employability.  The 
examiner should opine as to whether it is at 
least as likely as not (50 percent or more 
probability) that the Veteran's service-
connected disabilities (PTSD, post-operative 
residuals of a restrictive lung disorder, 
post-operative residuals of a digestive 
disorder, diabetes mellitus, residuals of a 
gunshot wound of the left chest wall, scar 
residuals of a gunshot wound of a fractured 
left ilium, post-operative scar residuals of 
the chronditis of the left coastal arch, 
peripheral neuropathy of the right leg, 
peripheral neuropathy of the left leg, 
residuals of a shell fragment wound of the 
right knee, and residuals of a perforating 
gunshot wound of the right shoulder), without 
consideration of his non-service-connected 
disabilities, render him unable to secure or 
follow a substantially gainful occupation.  
The rationale for any opinion must be 
provided.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


